Exhibit 10.1

 

 

LOGO [g319132g63i26.jpg]

 

 

March 10,2017    28 Wells Avenue, Third Floor    Yonkers, New York 10701 Steven
C. Gilman, Ph.D.    914 207-2300 tel 527 Concord Street    914 207-2399 fax
Belmont, MA 02478    WWW.CONTRAFECT.COM

Dear Dr. Gilman,

As discussed, set forth below is a summary of our mutual agreement regarding
certain terms of your leave of absence from active employment with ContraFect
Corporation (the “Company’’) for medical reasons beginning on March 16, 2017
(the “Leave Start Date”).

During the period commencing on the Leave Start Date and ending on the earliest
of: (i) the date that is six months following the Leave Start Date; (ii) your
return to active employment with the Company; or (iii) the termination of your
employment with the Company (the “Leave Period”), you will be excused from
performing your duties as Chief Executive Officer of the Company but are
expected to continue performing your duties as Chairman of the Company’s Board
of Directors. During the Leave Period, you will receive a base salary at a rate
equal to 50% of your base salary in effect as of the Leave Start Date, paid in
accordance with the Company’s ordinary payroll practices and subject to tax
withholdings required by law, and you, your spouse and your eligible dependents
will continue to be eligible to participate in the Company’s health and welfare
benefit plans as provided in the letter agreement between you and the Company,
dated July 21, 2016.

The foregoing will not provide a basis for you to resign your employment for
“Good Reason” under the letter agreement between you and the Company, dated July
21, 2016.

Please indicate your agreement to the foregoing by returning a countersigned
copy of this letter to me.

 

Sincerely,

 

LOGO [g319132g65k64.jpg]

Sol J. Barer, Ph.D. Lead Independent Director Accepted and agreed:

 

LOGO [g319132g21y69.jpg]

Steven C. Gilman, Ph.D.